DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.

Response to Amendment
The Amendment filed on 2/9/2022 has been entered. Claims 1, 3-8 and 10-24 remain pending in the application. 

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1, 8, 15 and 20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 102(a)(2) as being anticipated by Bykampadi (US PGPub 2019/0253894).

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12 and 15-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bykampadi (US PGPub 2019/0253894).

Regarding claims 1 and 8, Bykampadi teaches a method (Bykampadi, see abstract, Security management techniques for roaming service authorization for communication systems are provided), comprising:
when a network function service consumer subscribes to notifications of a network function service producer (Bykampadi, see paragraph 0090, The NF Service Consumer 402 in step 701 invokes the Nnrf_NFDiscovery_Request from the vNRF 404-1 in the same PLMN),
sending, to the network function service producer, subscription information including a name of a consumer service to allow the network function service producer to discover a corresponding network function service from an alternative network function instance within a network function set (Bykampadi, see paragraph 0090, The NF Service Consumer 402 in step 701 invokes the Nnrf_NFDiscovery_Request from the vNRF 404-1 in the same PLMN. The Nnrf_NFDiscovery_Request may include the NF type of the NF Service Consumer),
wherein the name of the network function consumer service comprises the name of a service produced by the network function service consumer to receive the notifications (Bykampadi, see paragraph 0090, The Nnrf_NFDiscovery_Request may include the NF type of the NF Service Consumer) and that is registered in a network resource function (Bykampadi, see paragraphs 0086 and 0089, In step 700-1, as a prerequisite, the NF Service Consumer 402 registers with its local NRF and obtains the client_id and client password or client_secret. The NF 402 in step 501 provides its client type and profile information when it registers with the NRF 404 (e.g., using a Nnrf_NFManagement_NFRegister_request)).

Regarding claims 3 and 10, Bykampadi teaches wherein the sending of the subscription information further comprises transmitting a HTTP POST request to the network function service producer (Bykampadi, see paragraph 0075, The access token is usually used as a Bearer credential and transmitted in an HTTP Authorization header to the API).



Regarding claims 5 and 12, Bykampadi teaches wherein the request body further comprises at least one of a uniform resource identifier of where to receive the notifications, a notification correlation identifier assigned by the network function service consumer for the notifications, a description of the subscribed events, and the name of the service of the network function service consumer that subscribes to the notification (Bykampadi, see paragraph 0055, The credentials may include a client identifier (client_id) and a client secret (client_secret). The client_id is issued by the authorization server 404 when the client 402 registers with the authorization server 404 (e.g., in a separate step, which may be an out-of-band step)).

Regarding claims 15 and 20, Bykampadi teaches a method (Bykampadi, see abstract, Security management techniques for roaming service authorization for communication systems are provided), comprising:
when a network function service consumer subscribes to notifications from a network function service producer (Bykampadi, see paragraph 0090, The NF ,
receiving, by the network function service producer, subscription information including a name of a consumer service of the network function service consumer that subscribes to notifications of the network function service producer (Bykampadi, see paragraph 0090, The NF Service Consumer 402 in step 701 invokes the Nnrf_NFDiscovery_Request from the vNRF 404-1 in the same PLMN. The Nnrf_NFDiscovery_Request may include the NF type of the NF Service Consumer);
discovering, based on the receiving of the subscription information with the name of the consumer service, a corresponding network function service from an alternative network function instance within a network function set (Bykampadi, see paragraph 0091, The vNRF 404-1 then requests discovery from the hNRF 404-2 in step 703 by sending an Nnrf_NFDiscovery_Request to the hNRF 404-2. The vNRF 404-1 thus discovers with the hNRF 404-2 on behalf of the NF Service Consumer 402),
wherein the name of the network function consumer service comprises the name of a service produced by the network function service consumer to receive the notifications (Bykampadi, see paragraph 0090, The Nnrf_NFDiscovery_Request may include the NF type of the NF Service Consumer) and that is registered in a network resource function (Bykampadi, see paragraphs 0086 and 0089, In step 700-1, as a prerequisite, the NF Service Consumer 402 registers with its local NRF and obtains the client_id and client password or client_secret. The NF 402 in step 501 .

Regarding claims 16 and 21, Bykampadi teaches further comprising registering an address endpoint to use for the notifications at a network function level in a network function profile of the network function service producer (Bykampadi, see paragraph 0086, The NF 402 in step 501 provides its client type and profile information when it registers with the NRF 404 (e.g., using a Nnrf_NFManagement_NFRegister_request). In step 502, the NRF 404 authenticates the NF 402 before registering the NF 402. In the process, the NRF 404 stores the profile of the NF 402 in step 503 and generates a client_id (e.g., a username) and client_secret (e.g., a password) for NF 402 in step 504).

Regarding claims 17 and 22, Bykampadi teaches further comprising performing, by the network function service producer, a discovery of the network function service consumer, and using the address endpoint registered at the network function level in the network resource function for sending the notifications (Bykampadi, see paragraph 0094, In step 707, the vNRF 404-1 forwards the response message received in step 706 to the NF Service Consumer 402).

Regarding claims 18 and 23, Bykampadi teaches further comprising:

assigning a subscription correlation identifier (Bykampadi, see paragraph 0086, In step 502, the NRF 404 authenticates the NF 402 before registering the NF 402. In the process, the NRF 404 stores the profile of the NF 402 in step 503 and generates a client_id (e.g., a username) and client_secret (e.g., a password) for NF 402 in step 504); and
storing the subscription including the name of the service of the network function service consumer that subscribes to the notifications (Bykampadi, see paragraph 0086, In the process, the NRF 404 stores the profile of the NF 402 in step 503 and generates a client_id (e.g., a username) and client_secret (e.g., a password) for NF 402 in step 504).

Regarding claims 19 and 24, Bykampadi teaches further comprising querying the network resource function to discover the same consumer service from other members of the network function set using the Nnrf_NFDiscovery service (Bykampadi, see paragraph 0091, The vNRF 404-1 then requests discovery from the hNRF 404-2 in step 703 by sending an Nnrf_NFDiscovery_Request to the hNRF 404-2. The vNRF 404-1 thus discovers with the hNRF 404-2 on behalf of the NF Service Consumer 402).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443